Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 28, 2018



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 49749-2-II

                        Respondent,

         v.

    MORGAN BRICE WILLIAMS,                                    UNPUBLISHED OPINION

                        Appellant.


        SUTTON, J. — Morgan Brice Williams was previously convicted of one count of first degree

robbery in Washington for an October 2013 robbery and six federal crimes for five robberies and

an attempted robbery in Oregon. In this case, he was convicted of two counts of first degree

robbery for a September 2013 and a November 2013 robbery in Washington. Williams appeals

his convictions for these two counts of first degree robbery, arguing that the trial court erred in

denying his motion to dismiss the two charges because the preaccusatorial delay in charging him

violated his due process rights and because the preaccusatorial delay in charging him amounted to

governmental misconduct under CrR 8.3(b). We hold that Williams’s due process rights were not

violated by the delay in charging him with the September and November 2013 robberies and that

the trial court did not abuse its discretion by denying his motion to dismiss under CrR 8.3(b).1



1
  Williams also asks that we refrain from awarding appellate costs against him. The State
represents that it will not request appellate costs. Therefore, we accept the State’s representation,
and we deny an award of appellate costs to the State.
No. 49749-2-II


         Williams makes a number of additional claims in his Statement of Additional Grounds for

Review (SAG).2 First, he claims that his due process rights were violated by the preaccusatorial

delay in charging him with the September and November 2013 robberies. Second, he claims that

governmental misconduct occurred when the federal prosecutor did not include the September and

November 2013 robbery charges when engaging in plea negotiations related to the six Oregon

federal charges and the October 2013 Washington robbery. Third, he claims that he received

ineffective assistance of counsel when his prior counsel failed to include the September and

November 2013 robberies in the 2014 plea agreement. Fourth, he claims that he received

ineffective assistance of counsel when his trial counsel did not more vigorously argue that the

preaccusatorial delay was improper. Fifth, he claims that law enforcement violated his Fifth and

Sixth Amendment rights when he was interrogated in prison. Sixth, he claims that he received

ineffective assistance of counsel when he elected to have a bench trial on stipulated facts for the

September and November 2013 robberies. Seventh, he claims that insufficient evidence supports

his convictions for the September and November 2013 robberies. Eighth, he claims that his

successive prosecutions require reversal. Ninth, he makes several other claims that his convictions

should be reversed because of sentencing entrapment, double jeopardy, being forced to choose

between two distinct rights, misrepresentation, conflict of interest, being denied informed consent,

deliberate indifference, and violations of equal protection. None of the issues raised in Williams’s

SAG merit reversal.

         Consequently, we affirm.




2
    RAP 10.10.


                                                 2
No. 49749-2-II


                                             FACTS

       Between September 17, 2013, and February 14, 2014, Williams robbed three banks in

Washington, as well as five banks in Oregon, and he attempted to rob an additional bank in Oregon.

Each of the robberies were carried out in a similar manner—by a person who wore baggy clothing

and presented a demand note to a teller. The three Washington robberies took place in Clark

County and occurred in September, October, and November of 2013.               Vancouver Police

Department Detective Lawrence Zapata investigated the September 2013 robbery. Vancouver

Police Department Detective Barbara Knoeppel investigated the October 2013 robbery. The Clark

County Sheriff’s Department investigated the November 2013 robbery. The Federal Bureau of

Investigation investigated the six crimes in Oregon.

       During his investigation, Detective Zapata viewed surveillance footage from the

September 2013 robbery, but he was unable to identify the robber from the footage. Detective

Zapata also examined the demand note used by the robber. Although there was an impression on

the demand note from the September 2013 robbery, the forensics lab was unable to identify the

robber without a side-by-side comparison of the robber’s fingertip and hand prints.

       Law enforcement officials released information to the public asking for tips on all of the

robberies and the attempted robbery. A citizen identified Williams as a potential suspect. During

the course of his investigation, Detective Zapata suspected that Williams was the person who had

committed the September 2013 robbery. However, Detective Zapata did not refer charges against

Williams to the Clark County prosecuting attorney for either the September or November 2013

robberies because he did not believe he had sufficient evidence for an arrest warrant or for

successful prosecution.



                                                3
No. 49749-2-II


       Detective Knoeppel was able to positively identify Williams as the man who committed

the October 2013 robbery after several bank employees identified him as the robber. Detective

Knoeppel wrote a probable cause statement for Williams’s arrest for the October 2013 robbery

that noted that Williams was a suspect in the September and November 2013 robberies. Williams

was arrested and charged for the October 2013 robbery. Williams invoked his right to remain

silent; thus, law enforcement could not question Williams.

       In 2014, Williams pleaded guilty to the October 2013 robbery in Clark County Superior

Court. He also pleaded guilty to the six Oregon federal charges in the U.S. District Court of

Oregon. Williams’s attorney negotiated a plea agreement with the federal authorities and the Clark

County prosecutor for a concurrent sentence for the October 2013 Washington conviction and the

six Oregon federal convictions. The U.S. District Court sentenced Williams to 60 months of

confinement for the six federal crimes and the Clark County Superior Court sentenced him to 36

months for the October 2013 robbery, with both sentences to be served concurrently. Although

the prosecutor and defense counsel each had a copy of Detective Knoeppel’s probable cause

statement that had named Williams as a suspect in the September and November 2013 robberies,

neither crime was included in the 2014 plea agreement.

       Between 2014 and 2015, Detective Zapata was transitioning between units within the

police department. Although he was aware that Williams had been apprehended, he did not

interview Williams and did not seek a warrant for Williams’s fingerprints. In late 2015, Detective

Zapata transferred the investigation of the September 2013 robbery to Vancouver Police

Department Detective Tom Topaum. Detective Topaum later secured a search warrant for

Williams’s fingerprints.



                                                4
No. 49749-2-II


       In February 2016, Detectives Topaum and Zapata interviewed Williams in prison while he

was serving his sentences for the October 2013 robbery and the six Oregon federal crimes.

Detective Zapata asked Williams if he was the person who had committed the September and

November of 2013 robberies. Williams confessed that he was the robber.

       On March 7, the State charged Williams with two counts of first degree robbery for the

September and November 2013 robberies. Williams moved to dismiss the charges under CrR 4.3

and CrR 8.3, and the trial court conducted an evidentiary hearing on the motion. Williams argued

that the State was aware that he was the only suspect in the September and November 2013

robberies and that he had been positively identified as the suspect in the October 2013 Clark

County robbery and in the six Oregon federal crimes. Thus, Williams contended that the delay in

charging him breached the 2014 plea agreement and also violated his due process rights.

Williams’s prior counsel and the prosecutor in Williams’s October 2013 robbery case each filed

affidavits stating that they were not aware of other possible charges for the September or

November 2013 robberies when they negotiated the 2014 plea agreement.

       The trial court found that both the State and Williams’s prior counsel should have known

that Williams was a suspect in the September and November 2013 robberies because the robberies

were included in Detective Knoeppel’s probable cause statement. However, the trial court also

found that at the time the charges were brought against Williams for the October 2013 robbery,

there had not been a positive identification of Williams as the robber in either the September or

November 2013 robberies, and there was no physical evidence linking him to the September or

November 2013 robberies. Thus, the trial court denied Williams’s motion to dismiss.




                                               5
No. 49749-2-II


       Williams elected to have a bench trial on stipulated facts for the September and November

2013 robberies. Prior to trial, the court held a lengthy colloquy with Williams to ensure that he

was aware of his right to a jury trial and that he understood the meaning of a bench trial on

stipulated facts. Williams acknowledged that he was aware of his rights, signed each page of the

stipulated facts, signed the stipulated agreement, and agreed to waive his right to a jury trial. The

trial court found Williams guilty of both the September and November 2013 robberies and

calculated his offender score as a 9 plus. The trial court imposed a low-end standard range sentence

of 129 months to run concurrently with the sentences imposed for the October 2013 robbery

conviction and the six federal Oregon convictions. Williams appeals.

                                            ANALYSIS

                          I. DUE PROCESS—PREACCUSATORIAL DELAY

       Williams argues that the trial court erred in denying his motion to dismiss his two first

degree robbery charges because the preaccusatorial delay in charging him violated his due process

rights. We disagree.

       We review de novo whether due process rights are violated by a preaccusatorial delay.

State v. Oppelt, 172 Wash. 2d 285, 290, 257 P.3d 653 (2011). To show that the delay violated due

process: (1) the defendant must show that he was actually prejudiced by the delay; (2) if the

defendant shows prejudice, the court must consider the reasons for the delay; and (3) “the court

must then weigh the reasons and the prejudice to determine whether fundamental conceptions of

justice would be violated by allowing prosecution.” Oppelt, 172 Wash. 2d at 295.




                                                 6
No. 49749-2-II


A. ACTUAL PREJUDICE

       Williams argues that he suffered actual prejudice as a result of the delay in charging him

with the September and November 2013 robberies because he lost the opportunity to have all three

Washington robberies included in the 2014 plea agreement. We agree.

       Williams negotiated a plea agreement with the federal prosecutor and the Clark County

prosecutor for concurrent sentences for the six Oregon federal crimes and the October 2013

Washington robbery. The superior court calculated Williams’s offender score as 0 when it

sentenced him for the October 2013 robbery. If the State had filed charges for the September and

November 2013 robberies at the same time as it filed the October 2013 robbery charge, Williams

would have had an offender score of 5.3 With an offender score of 5, Williams would have faced

a standard sentencing range of 57-75 months. See RCW 9.94A.510.

       However, due to the delay in filing charges for the September and November 2013

robberies, Williams’s offender score was 9 plus when he was convicted of the September and

November 2013 robberies. Based on an offender score of 9 plus, the trial court sentenced Williams

to a low-end standard range sentence of 129 months. As a result, Williams received a longer

sentence than if he had been sentenced for the September and November 2013 convictions at the

same time as the October 2013 and the six Oregon federal convictions. See RCW 9.94A.510.

Because Williams received a longer sentence, he has shown that he was actually prejudiced by the

preaccusatorial delay in charging him for the September and November 2013 robberies.




3
 Williams would have had one point for the first degree robbery charge related to the October
2013 robbery and two points for each of the first degree robbery charges for the September and
November 2013 robberies. See RCW 9.94A.525.


                                               7
No. 49749-2-II


B. REASONS FOR THE DELAY

       Because we determine that Williams has demonstrated actual prejudice as a result of the

delay in charging him, we next consider the reasons for the delay. Oppelt, 172 Wash. 2d at 295.

       At the time the State charged Williams with the October 2013 robbery, Detective Zapata

did not have probable cause that Williams committed the September and November 2013

robberies. Further, Williams had not been positively identified as the robber and there was no

physical evidence linking Williams to either the September or the November 2013 robberies. As

a result, the State did not have sufficient evidence to arrest or charge Williams with the September

and November 2013 robberies at the time it charged him with the October 2013 robbery.

C. BALANCING TEST

       We next balance the reasons for the delay against the prejudice to the defendant to

determine “whether fundamental conceptions of justice would be violated by allowing

prosecution.” Oppelt, 172 Wash. 2d at 295.

       As discussed above, the State delayed charging Williams for the September and November

2013 robberies because it did not have sufficient evidence to either arrest or charge him for the

crimes. The State has an interest in effectively prosecuting crimes when sufficient evidence

supports the filing of charges. These interests promote judicial economy and just prosecutions.

Williams was prejudiced by receiving a longer sentence than he would have received if the State

had charged him with the September, October, and November 2013 robberies at the same time.

However, Williams was aware of the September and November 2013 robberies at the time that he

was sentenced for the October 2013 and the six Oregon federal robberies, and he chose to enter

into a plea agreement without including the September and November 2013 robberies.



                                                 8
No. 49749-2-II


       Ultimately, the State’s interest in filing charges that it can support with sufficient evidence

and its restraint from filing cases it cannot support, outweighs any prejudice that Williams suffered

by receiving a longer sentence. Therefore, we hold that the preaccusatorial delay in charging

Williams with the September and November 2013 robberies did not violate the fundamental

conceptions of justice. Thus, we hold that Williams’s due process claim fails and that the trial

court did not err by denying Williams’s motion to dismiss for preaccusatorial delay.

                                           II. CRR 8.3(b)

       Williams also argues that the trial court erred when it denied his motion to dismiss his

charges under CrR 8.3(b) because the preaccusatorial delay in charging him amounted to

governmental misconduct. We disagree.

A. LEGAL PRINCIPLES

       We review a trial court’s decision on a CrR 8.3(b) motion to dismiss for an abuse of

discretion. Oppelt, 172 Wash. 2d at 297. A trial court abuses its discretion when its decision is

manifestly unreasonable or is based on untenable grounds or untenable reasons. State v. Brooks,

149 Wash. App. 373, 384, 203 P.3d 397 (2009).

       CrR 8.3(b) states:

       The court, in the furtherance of justice, after notice and hearing, may dismiss any
       criminal prosecution due to arbitrary action or governmental misconduct when
       there has been prejudice to the rights of the accused which materially affect the
       accused’s right to a fair trial.

A preaccusatorial delay analysis under CrR 8.3(b) is substantially similar to the preaccusatorial

delay due process balancing analysis. Oppelt, 172 Wash. 2d at 297. To grant a CrR 8.3(b) motion

to dismiss, the trial court must find (1) arbitrary action or governmental misconduct and (2)




                                                 9
No. 49749-2-II


prejudice to the defendant’s right to a fair trial. Brooks, 149 Wash. App. at 384. The governmental

misconduct at issue need not be evil or dishonest—simple mismanagement is sufficient. Brooks,
149 Wash. App. at 384. The prejudice to the defendant must have materially affected his or her right

to a fair trial. Brooks, 149 Wash. App. at 384. Dismissal under CrR 8.3 is an extraordinary remedy

that the trial court should use only as a last resort. Brooks, 149 Wash. App. at 384.

B. GOVERNMENTAL MISCONDUCT

       Williams argues that the preaccusatorial delay in filing charges for the September and

November 2013 robberies constitutes governmental misconduct.            Williams cites to no law

supporting his argument that a prosecutor must be aware of all possible charges and charge all

possible crimes when a defendant is charged with a separate offense.

       Here, the trial court concluded that there was not sufficient evidence to support an arrest

warrant or a successful prosecution against Williams for the September and November 2013

robberies at the time the State charged him with the October 2013 robbery. Because there was not

sufficient evidence to support charges for the September and November 2013 robberies, the

preaccusatorial delay in charging Williams did not constitute governmental misconduct.

Accordingly, the trial court’s decision to deny Williams’s motion to dismiss under CrR 8.3(b) was

based on tenable grounds and reasons. Therefore, we hold that the trial court did not abuse its

discretion by denying the motion.

                                               SAG

       Williams raises a number of issues in his SAG. First, we hold that Williams’s due process

rights were not violated by the preaccusatorial delay in charging him for the September and

November 2013 robberies.       Second, because Williams’s claim that the federal prosecutor



                                                10
No. 49749-2-II


intentionally excluded the September and November 2013 robberies relies on information outside

of the record, we decline to consider the issue. Third, because Williams’s claim of ineffective

assistance of counsel related to the 2014 plea agreement relies on matters outside of the record, we

decline to consider the issue. Fourth, we hold that Williams did not receive ineffective assistance

of counsel because his trial counsel did argue that the charges for the September and November

2013 robberies should be dismissed because of the preaccusatorial delay in charging Williams.

Fifth, because Williams’s Fifth and Sixth Amendment claims are not supported by sufficient

argument, we refrain from addressing them.             Sixth, we determine that because Williams

knowingly, intelligently, and voluntarily waived his right to a jury trial, he did not receive

ineffective assistance of counsel when Williams elected to have a bench trial on stipulated facts.

Seventh, we determine that sufficient evidence supports Williams’s convictions for the September

and November 2013 robberies. Eighth, because the successive prosecution doctrine does not apply

to this case, we hold that this claim fails. Ninth, we decline to review Williams’s additional claims

under RAP 10.10(c) because Williams fails to inform us of the nature and occurrence of the alleged

errors.

                                     I. PREACCUSATORIAL DELAY

          Williams repeats his claim on direct appeal that his due process rights were violated by the

preaccusatorial delay in charging him for the September and November 2013 robberies. We hold

that this claim fails for the same reasons set forth above.

                               II. FEDERAL PROSECUTOR MISCONDUCT

          Williams claims that the September and November 2013 robberies were originally part of

the federal prosecution against him for the six Oregon federal crimes and that the charges for the



                                                  11
No. 49749-2-II


September and November 2013 robberies in Washington were intentionally dropped to allow the

State to charge him for the Washington crimes at a later time. However, nothing in the record

supports Williams’s claim. The record before this court includes only transcripts and clerk’s

papers relating to the September and November 2013 robberies.            Therefore, the record is

insufficient for this court to review Williams’s claim, and we decline to consider this issue. State

v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 (1995).

              III. INEFFECTIVE ASSISTANCE OF COUNSEL—2014 PLEA AGREEMENT

       Williams claims that he received ineffective assistance of counsel when his prior counsel

said he would include the September and November 2013 robberies in the 2014 plea agreement,

but ultimately did not include them.

       We review a claim of ineffective assistance of counsel de novo. State v. Sutherby, 165
Wash. 2d 870, 883, 204 P.3d 916 (2009). To prevail on a claim of ineffective assistance of counsel,

Williams must show both that (1) defense counsel’s performance was deficient and (2) the

deficient performance prejudiced him. State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260 (2011).

Performance is deficient if, after considering all the circumstances, it falls “‘below an objective

standard of reasonableness.’” Grier, 171 Wash. 2d at 33 (quoting Strickland v. Washington, 466 U.S.
668, 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). Prejudice exists if there is a reasonable

probability that except for counsel’s errors, the outcome of the proceedings would have been

different. Grier, 171 Wash. 2d at 34.

       The record before this court includes only transcripts and clerk’s papers relating to the

September and November 2013 robberies. There is no record of discussions about the 2014 plea

agreement before this court, and Williams has not filed any declarations to support this claim.



                                                12
No. 49749-2-II


Because the record is insufficient, we decline to consider this issue. McFarland, 127 Wash. 2d at

335.

             IV. INEFFECTIVE ASSISTANCE OF COUNSEL—PREACCUSATORIAL DELAY

       Williams claims that he received ineffective assistance of counsel because his trial counsel

did not fully argue that the preaccusatorial delay in charging him for the September and November

2013 robberies violated his due process rights. Specifically, he claims that his counsel only

“briefly touch[ed] upon these issues, [but] he did so in an ambiguous manner.” SAG at 10.

       The record does not support Williams’s claim. The record shows that his trial counsel filed

a motion to dismiss based upon the State’s charging delay, and the trial court held a lengthy hearing

on the matter and ultimately denied the motion. Thus, Williams has not shown that his counsel’s

performance was deficient. Therefore, we hold that this claim fails.

                            V. FIFTH AND SIXTH AMENDMENT RIGHTS

       Williams next claims that Detectives Topaum and Zapata violated his Fifth Amendment

right against self-incrimination and his Sixth Amendment right to counsel when they interrogated

him about the September and November 2013 robberies while he was in prison. Specifically, he

argues that the detectives waited until the federal prosecution for the six Oregon crimes and the

state prosecution for the October 2013 robbery were resolved and his counsel had withdrawn from

the case, and “then went to question and interrogate him on the 2 counts the federal prosecutor

dropped from their indictment.” SAG at 12.

       Here, although Williams claims that his Fifth and Sixth Amendment rights were violated,

he does not provide sufficient argument as to how those specific rights were violated or show how

he was prejudiced at trial. A party who raises constitutional issues must present considered



                                                 13
No. 49749-2-II


arguments to this court. State v. Johnson, 119 Wash. 2d 167, 171, 829 P.2d 1082 (1992). “‘[N]aked

castings into the constitutional sea are not sufficient to command judicial consideration and

discussion.’” Johnson, 119 Wash. 2d at 171 (internal quotation marks omitted) (quoting In re Rosier,

105 Wash. 2d 606, 616, 717 P.2d 1353 (1986)).

       Further, under RAP 10.10(c), “the appellate court will not consider a defendant’s statement

of additional grounds for review if it does not inform the court of the nature and occurrence of

alleged errors.” Because Williams fails to inform us of the nature and occurrence of the alleged

errors, we do not address them. RAP 10.10(c); State v. Brown, 159 Wash. App. 366, 374, 245 P.3d
776 (2011).

                                   VI. RIGHT TO A JURY TRIAL

       Williams also claims that his trial counsel deprived him of the right to a jury trial when

Williams elected to have a bench trial based on stipulated facts for the September and November

2013 robbery charges. We disagree because Williams waived his right to a jury trial.

       A defendant’s waiver of a jury trial must be made knowingly, voluntarily, and intelligently.

State v. Frawley, 181 Wash. 2d 452, 461, 334 P.3d 1022 (2014). “A waiver of the right to a jury trial

does not require a colloquy or on-the-record advice as to the consequences of a waiver, but it does

require an affirmative and unequivocal personal expression of waiver from the defendant.”

Frawley, 181 Wash. 2d at 461-62.

       Here, the trial court asked Williams multiple times if he was certain that he wanted to waive

his right to a jury trial and read over the waiver that Williams had already signed:

       [COURT]: And a couple things, Mr. Williams, I want to touch with you before we
       go forward this morning. I got word that you want to have a bench trial on the
       stipulated facts of this case, is that true?



                                                 14
No. 49749-2-II


       [DEFENDANT]: Yes, Your Honor.
       [COURT]: And you understand that you do have the right to have a jury trial. We
       would have 12 people from the community selected by a process called voir dire
       and you would have a right to challenge up to six jurors, potential jurors, to have a
       12-person jury sit over there, hear the evidence from the witness stand, subject to
       cross-examination by your attorney, and you’d have a chance to call witnesses as
       well. And you want to waive that right to have a jury hear the case, is that right?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: And have you had any experience with jury trials before?
       [DEFENDANT]: No, Your Honor.
       [COURT]: No? And you have had a chance to talk to your attorney about the
       pluses and minuses of doing a bench trial versus a jury trial?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: The only person that’s going to make the decision in this case for guilt
       or innocence is going to be me. And you are comfortable going forward in that
       regard as well?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: I had the attorneys present to you a waiver of jury trial. This form here.
       Did you get a chance to look at this form?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: And you read and write the English language?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: And it says that, “I understand that under the Constitutions of the United
       States and the State of Washington, the Statutes of the State of Washington and
       Criminal Rules for Superior Court, I am entitled to a trial by a jury of my peers who
       would determine my guilt or innocence. I do hereby voluntarily and with
       knowledge of the above rights waive my right to a jury trial and consent to the trial
       of this case by the Court,” meaning the Judge.
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: And you’ve signed that?
       [DEFENDANT]: Yes, Your Honor.

Verbatim Report of Proceedings (VRP) at 53-55.

       Given the trial court’s colloquy, it is clear that Williams knowingly, intelligently,

affirmatively, and unequivocally waived his right to a jury trial. See Frawley, 181 Wash. 2d at 461-

62. Therefore, his claim fails.



                                                15
No. 49749-2-II


                               VII. SUFFICIENCY OF THE EVIDENCE

       Williams claims that insufficient evidence supports his convictions for the September and

November 2013 robberies. Specifically, he argues that reversal is required because “[t]here was

no weapon or implied use of a weapon in his crimes, there was no violence or threat of violence

in his crimes; and there was literally no evidence to the contrary.” SAG at 17.

       Evidence is sufficient to support a conviction if, when viewed in the light most favorable

to the State, it permits any reasonable juror to find the essential elements of the crime beyond a

reasonable doubt. State v. Condon, 182 Wash. 2d 307, 314, 343 P.3d 357 (2015). A claim of

insufficiency admits the truth of the State’s evidence and all reasonable inferences that a juror can

draw from that evidence. Condon, 182 Wash. 2d at 314. Circumstantial and direct evidence are

considered equally reliable. State v. Ozuna, 184 Wash. 2d 238, 248, 359 P.3d 739 (2015). We defer

“to the trier of fact on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence.” State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

       In regard to the September and November 2013 robberies, Williams was charged with

violating RCW 9A.56.200(1)(b), which provides that a person is guilty of robbery in the first

degree if he or she “commits a robbery within and against a financial institution.”

              A person commits robbery when he or she unlawfully takes personal
       property from the person of another or in his or her presence against his or her will
       by the use or threatened use of immediate force, violence, or fear of injury to that
       person or his or her property or the person or property of anyone. Such force or
       fear must be used to obtain or retain possession of the property, or to prevent or
       overcome resistance to the taking; in either of which cases the degree of force is
       immaterial.

RCW 9A.56.190.




                                                 16
No. 49749-2-II


       As stated above, Williams waived his right to a jury trial when he stipulated to the facts

and elected to have a bench trial. The trial court again had a colloquy with Williams:

       [COURT]: I don’t know whether it’s important enough to put on this waiver of jury trial,
       that it’s not just a waiver of jury trial, but stipulation as to the facts. Did you get a chance
       to look at this drafted stipulation?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: And if you haven’t, I’ll give you time this morning to read through it with your
       attorney. Did you actually read through each one of these pages?
       [DEFENDANT]: Yes, Your Honor.
       [COURT]: Okay. And is this the one we’re going to file for the Court?
       [DEFENSE COUNSEL]: That is correct, Your Honor.
       [COURT]: Okay. And I know, [Williams], you signed this. I’m going to hand this back
       down and I want [Williams] to initial the bottom of each page so that I’m comfortable that
       you’ve gone through each page and not just to the signing page.

VRP at 55.

       After this colloquy, Williams signed each page of the stipulation. The first stipulated fact

relates to the September 2013 robbery and states that Williams walked into a financial institution

and

       presented a demand note to [a teller] and said that he wanted “all the money in the
       till.” [The teller] was very afraid and believe[d] that she may faint due to a
       preexisting heart condition. Any reasonable person would have known that
       presenting a demand note to a bank teller would place the teller in fear of injury.
       [The teller] stated [Williams] also implied that he had a gun by placing his hand
       inside the pocket of his hooded sweatshirt. [Williams] denies doing this. [The
       teller] took money from her till and gave it to the defendant.

Clerk’s Papers (CP) at 34. Viewing this evidence in the light most favorable to the State, a rational

trier of fact could have found that Williams unlawfully took personal property from the person of

another against that person’s will by the threatened use of immediate force, violence, or fear of

injury to that person. Thus, Williams’s conviction for first degree robbery relating to the

September 2013 robbery was supported by sufficient evidence.


                                                 17
No. 49749-2-II


       The second stipulated fact relates to the November 2013 robbery and states that Williams

walked into a financial institution and

       presented a demand note to [the teller] that read “Top Drawer, No die packs, No
       tracking devise, Small bills.” [The teller] was placed in fear by [Williams’s] actions
       and her “heart was racing.” Any reasonable person would have known that
       presenting a demand note to a bank teller would place the teller in fear of injury.
       [The teller] took money from her till and gave it to [Williams].

CP at 35. Viewing this evidence in the light most favorable to the State, a rational trier of fact

could have found that Williams unlawfully took personal property from the person of another

against that person’s will by the threatened use of immediate force, violence, or fear of injury to

that person. Thus, Williams’s conviction for first degree robbery relating to the November 2013

robbery was supported by sufficient evidence. Therefore, we hold that Williams’s claim that

insufficient evidence supports his convictions fails.

                                 VIII. SUCCESSIVE PROSECUTIONS

       Williams also claims that he was prosecuted in violation of the successive prosecutions

doctrine. However, this doctrine is inapplicable because it bars successive prosecutions by the

same sovereign for the same conduct. State v. Ivie, 136 Wash. 2d 173, 176, 961 P.2d 941 (1998). At

issue are the September and November 2013 robberies, and the State had not previously prosecuted

Williams for those crimes. Thus, this claim fails.

                                      IX. ADDITIONAL SAG CLAIMS

       Williams makes several additional claims that his convictions should be reversed because

of sentencing entrapment, double jeopardy, being forced to choose between two distinct rights,

misrepresentation, conflict of interest, being denied informed consent, deliberate indifference, and

violations of equal protection. He does not further explain these alleged errors in his SAG. As a



                                                 18
No. 49749-2-II


result, Williams’s SAG fails to inform us of the nature and occurrence of the alleged errors. RAP

10.10(c). Accordingly, we do not address them. Brown, 159 Wash. App. at 374.

                                            CONCLUSION

        We hold that Williams’s due process rights were not violated by the delay in charging him

with the September and November 2013 robberies and that the trial court did not abuse its

discretion by denying his motion to dismiss under CrR 8.3(b). We also hold that Williams’s SAG

claims fail. Thus, we affirm his convictions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 We concur:



 LEE, A.C.J.




 WORSWICK, J.




                                                19